S-parn tora. Filr out Mew arias ces Cela PCr ehh c arts specified Ae

U.S. Department of Justice _ > PROCESS RECEIPT AND RETURN

 

  
   
 

United States Marshals Service

See "Instructions for Seryi 8S. Marshal"

 

 

PLAINTIFF Rel ngs NUMBER
UNITED STATES OF AMERICA ange

DEFENDANT TYPE OF ae a 36
L. LANDSMAN FINAL ORDER

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE UNITED STATES MARSHALS SERVICE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

225 CADMAN PLAZA, ROOM G-20, BROOKFYN.NEW YORK 11201
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME ANG SPPRE DS RELOW “ANY

 

. Number of process to be

served with this Form 285
| RICHARD P. DONOGHUE-USA >» SEP 162019 *

610 FEDERAL PLAZA

STH FLOOR .
G ISLAND OFFICE
CENTRAL ISLIP, N.Y. 11722 LON Check forservice

_ LATTER BRIAN GAPPA on U.S.A.

 

 

Number of parties to be
served in this case

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (lactude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available far Service):

Fold Fold

 

 

PLEASE EXECUTE THE FINAL ORDER AND DEPOSIT THE CHECK IN THE TOTAL AMOUNT OF $1,533.73 INTO
THE ASSET FORFEITURE FUND.

19-FDA-000071

 

Signature of Attorney other Originator requesting service

4-0, Ae.

SPACE BELOW FOR U

ehalf of: Bd] PLAINTIFF TELEPHONE NUMBER DATE

 
    
 

CJ DEFENDANT 631-715-7881

 

 

ay | W919
.S. MARSHAL ONLY}, DO NOT WRITE a THYS LINE

 

 

 

| acknowledge receipt for the total | Total Process | District of District to Sigyafure CD ed USMS Deputy or, Date

number of process indicated. Origen Se

(Sign only for USM 285 if more DD ee |; f Hi gy
than one USM 285 is submitted) No: :

 

 

 

 

 

 

I hereby certify and return that | C1) have personally served CO have legal evidence of service, have executed as shown in eae the process described
on the individual , company, corporation, ete., at the address shown above on the on the individyfal , company, corporation, etc. shown at the address inserted below.

-
Oi hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (ifnor shown above) Cla person of suitable age and discretion
then residing in defendant's usual place

of abode f_.)

Address (complete only different than shown above) 1 Time
T
J 2a
Pf hatujye o Aarshal or Deputy
Eh ihha Ze \—
Service Fee _ Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to =. Marshal* or Me
oe )

“eI including endeavors) Le (Amount of Refun
C 0.00.9,

REMARKS: i) /, (33 oe f DnB | » AL) ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB.
a
MWHikttekGeluides |. CLERK OF THE COURT PRI R EDLTIONS Way BE USED
2. USMS RECORD
3. NOTICE OF SERVICE io.
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12/80
— ~ OO A ST -
f ot

Page 2-0f 8 Pagel) #319. is

      

-SORMOGMAIZIOvO

 

     

 

 

 

   
, USAQ00004USA000004

Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 4 of 5 PagelD #: 12

including notice set forth in an indictment or information. In addition, the defendant
knowingly and voluntarily waives her right, if any, to a jury trial on the forfeiture of said
monies and/or properties, and waives all constitutional, legal and equitable defenses to the
forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, the statute of

 

limitations, venue, or any defense under the Eighth Amendment, including a claim of excessive
fines.

6. The entry and payment of the Forfeiture Money Judgment is not to be
considered a payment of a fine, penalty, restitution loss amount or a payment of any income
taxes that may be due and shall survive bankruptcy.

7. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall
become final as to the defendant at the time of sentencing and shall be made part of the sentence
and included in the judgment of conviction. This Order shall become the Final Order of
Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the properties forfeited
herein shall be forfeited to the United States for disposition in accordance with the law.

8. This Order shall be binding upon the defendant and the successors,
administrators, heirs, assigns and transferees of the defendant, and shal! survive the bankruptcy
of any of them.

9. This Order shall be final and binding only upon the Court’s “so ordering”
of the Order.

10. | The Court shall retain jurisdiction over this action to enforce compliance

with the terms of this Order and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

 

United States v. Lloyd Landsman 17-CR-0653 (Locke)
Order of Forfeiture
Page 3
‘Case 2:17-cr-00653-SIL Document 37 Filed 09/16/19 Page 4 of 8 PagelD #: 321
Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 1 of 5 PagelD #: 9

 

USAQ00001USA000001 ‘ =
: ‘ RECEIVED
US MARSHALS EDNY
SLR:LDM:MMO 209 SEP 12 PM 2°56
F. #2016R01209
FILED
IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT U.S. DISTRICT COURT E-D.NY,
EASTERN DISTRICT OF NE ORK ae
BENS x BEC OS2T *
sss 2 teoeee xX
LONG ISLAND OFFICE
UNITED STATES OF AMERICA ORDER OF FORFEITURE
- against - 17-CR-0653 (Locke, S.)
LLOYD LANDSMAN
Defendant.
ee ee ge aes eee eg X

WHEREAS, on or about December 5, 2017, LLOYD LANDSMAN (the
“defendant”), entered a plea of guilty to the offense charged in Count One of the above-
captioned Information, charging a violation of 21 U.S.C. § 331(c); and

WHEREAS, pursuant to 18 U.S.C. § 982(a)(7), the defendant has consented to
the entry of a forfeiture money judgment in the amount of two hundred fifty thousand dollars
and no cents ($250,000.00) (the “Forfeiture Money Judgment”), as property, real or personal,
that constitutes or is derived from gross proceeds traceable to the defendant’s violation of 21
U.S.C. § 331, and/or as substitute assets, pursuant to 21 U.S.C. § 853(p) incorporated by 18
U.S.C. § 982(b)(1)..

IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by
and between the United States and the defendant as follows:

1. The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. § 982(a)(7) and 982(b)(1), and 21 U.S.C.

§ 853(p).
 

 

 

* Case 2:17-cr-00653-SIL_ Document|37 Filed.09/16/19 Page.5 of 8 PagelD #: 322 |
‘ Case 2:17-cr-00653- SIL Document 4 Filed 12/08/17 Page 2 of 5 > Pagel #: 40.
USAd00002USA000002 fowiy
x
~
a
<
; ee

 

 

 
Case 2:17-cr-00653-SIL Document 4 Filed 12/08/17 Page 3 of 5 PagelD #: 11

_ USADN0003USA000003

2. All payments made towards the Forfeiture Money Judgment shall be
made by a money order, or a certified or official bank check, payable to the “United States
Marshals Service” with the criminal docket number noted on the face of the check. The
defendant shall cause said check(s) to be delivered by overnight delivery to Assistant United
States Attorney Madeline O’Connor, United States Attorney’s Office, Eastern District of New
York, 610 Federal Plaza, 5‘ Floor, Central Islip, New York 11722. The Forfeiture Money
Judgment shall be paid in full on or before the date of the defendant’s sentencing (the “Due
Date”).

3. Upon entry of this Order of Forfeiture (“Order”), the United States
Attorney General or his designee is authorized to conduct any proper discovery in accordance
with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title to the monies
paid by the defendant to satisfy the Forfeiture Money Judgment following the Court’s entry of
the judgment of conviction.

4. The defendant shall not file or interpose any claim or assist others to file
or interpose any claim to any property against which the government seeks to execute the
Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant shall
fully assist the government in effectuating the payment of the Forfeiture Money Judgment. If
the Forfeiture Money Judgment is not received as provided above, the defendant shall forfeit
any other property of hers up to the value of the outstanding balance, pursuant to 21 U.S.C. §
853(p).

5. The defendant knowingly and voluntarily waives her right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

 

United States v. Llovd Landsman 17-CR-0653 (Locke)
Order of Forfeiture
Page 2
Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 4 of 5 PagelD #: 12

, USAQ00004USA000004

including notice set forth in an indictment or information. In addition, the defendant
knowingly and voluntarily waives her right, if any, to a jury trial on the forfeiture of said
monies and/or properties, and waives all constitutional, legal and equitable defenses to the
forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, the statute of

 

limitations, venue, or any defense under the Eighth Amendment, including a claim of excessive
fines.

6. The entry and payment of the Forfeiture Money Judgment is not to be
considered a payment of a fine, penalty, restitution loss amount or a payment of any income
taxes that may be due and shail survive bankruptcy.

7. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall
become final as to the defendant at the time of sentencing and shall be made part of the sentence
and included in the judgment of conviction. This Order shall become the Final Order of
Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the properties forfeited
herein shall be forfeited to the United States for disposition in accordance with the law.

8. This Order shall be binding upon the defendant and the successors,
administrators, heirs, assigns and transferees of the defendant, and shall survive the bankruptcy

of any of them.

9. This Order shall be final and binding only upon the Court’s “so ordering”

of the Order.

10. The Court shall retain jurisdiction over this action to enforce compliance

with the terms of this Order and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

 

United States v. Lloyd Landsman 17-CR-0653 (Locke)
Order of Forfeiture
Page 3
-Case 2:17-cr-00653-SIL Document 37 Filed 09/16/19 Page 8 of 8 PagelD #: 325

Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 5 of 5 PagelD #: 13
. USADPNDOSUSA000005

11. The Clerk of the Court is directed to send, by inter-office mail, five (5)
certified copies of this executed Order to the United States Attorney’s Office, Eastern District
of New York, Attn: FSA Paralegal Brian Gappa 610 Federal Plaza, 5" Floor, Central Islip,
New York 11722.

Dated: Central Islip, New York
December 4 , 2017

SQ(ORDERER:——
/si STEVEN I. LOCKE “>,

HONORABLE STEVEN I. LOCKE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 

 

United States v. Lloyd Landsman 17-CR-0653 (Locke)
Order of Forfeiture

Page 4
